IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                             :                          NO. 730
                                   :
         ORDER AMENDING RULES      :                          SUPREME COURT RULES
         803.1 AND 804, AND        :
         APPROVING THE REVISION OF :                          DOCKET
         THE COMMENT TO RULE 613   :
         OF PENNSYLVANIA RULES OF :
         EVIDENCE




                                                ORDER


PER CURIAM

    AND NOW, this 1st day of March, 2017, upon the recommendation of the
Committee on Rules of Evidence; the proposal having been published for public
comment at 45 Pa.B. 6476 (November 7, 2015):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that:

         1) Pennsylvania Rules of Evidence 803.1 and 804 are amended; and
         2) The Comment to Pennsylvania Rule of Evidence 613 is revised;

in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective April 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions to the rule are shown in bold and in brackets.